Citation Nr: 1100386	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a right 
rotator cuff tear status post glenoid interpositional 
arthroplasty with meniscal allograft, currently assigned a 30 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to May 1986 
and from February 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision granted a temporary 100 percent 
disability evaluation effective from January 14, 2004, based on 
surgical or other treatment necessitating convalescence.  A 20 
percent disability evaluation was assigned effective from 
December 1, 2005.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The RO subsequently issued a statement of the case dated in July 
2006, which increased the disability evaluation for the Veteran's 
right shoulder disability to 30 percent effective from December 
1, 2005.  However, applicable law mandates that when a veteran 
seeks an increased evaluation, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded. See AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, the issue remains on appeal to the 
Board. 

A hearing was held on March 7, 2008, in Chicago, Illinois, 
before, Steven L. Cohn, a Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded the case for further development in May 2008 
and November 2008.  As will be discussed below, attempts were 
made to complete the requested development.  The case has since 
been returned to the Board for appellate review.

As previously noted by the Board in the May 2008 and November 
2008 remands, the Veteran testified at his March 2008 hearing 
that he had tender and painful scars from the surgeries on his 
right shoulder.  It was unclear as to whether the Veteran 
intended to file a claim for service connection for scars.  As 
such, the matter was referred to the RO for appropriate action.  
However, it does not appear that the issue was addressed 
following the previous remands. The Board again notes that it 
does not have jurisdiction of that matter because it has not been 
prepared for appellate review.  Accordingly, the issue of 
entitlement to service connection for scars is referred 
again to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant and available evidence that is necessary for an 
equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a right rotator cuff tear status 
post glenoid interpositional arthroplasty with meniscal allograft 
are not productive of limitation of the arm to 25 degrees from 
the side.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a right rotator cuff tear status post glenoid 
interpositional arthroplasty with meniscal allograft have not 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5010-5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in August 2005.  Nevertheless, the RO did send 
the Veteran letters in March 2006, May 2008, and December 2008, 
which informed him about the evidence necessary to substantiate 
his claim and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing his entitlement to increased 
compensation.  Specifically, he was informed in the May 2008 and 
December 2008 letters of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and, statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  The March 2006, May 2008, and December 2008 
letters also listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.

The March 2006, May 2008, and December 2008 letters also informed 
the Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  Those 
letters also explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the May 2008 and December 2008 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the May 
2008 and December 2008 letters notified the Veteran that he must 
provide enough information about his records so that they could 
be requested from the agency or person that has them.  Those 
letters also requested that he complete and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release Information 
to the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the May 2008 and December 2008 letters stated that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran was also provided the 
opportunity to testify at a hearing before the Board.

The Board does acknowledge that the Veteran identified additional 
treatment during his March 2008 hearing.  In particular, he 
indicated that that he had received treatment for his right 
shoulder from a private physician during the previous year and a 
half and that he also had physical therapy and chiropractic 
treatment.  In the May 2008 remand, the Board observed that the 
private physician had submitted a statement in February 2008, but 
that the actual treatment records were not associated with the 
claims file.  It was also noted that the evidence of record did 
include any medical records documenting the Veteran's physical 
therapy or chiropractic treatment.  Therefore, the Board remanded 
the case in part to obtain and associate with the claims file 
additional treatment records.

Following the May 2008 remand, the Appeals Management Center 
(AMC) sent the Veteran a letter in May 2008 in which he was asked 
to provide treatment records from the private physician who had 
submitted the February 2008 treatment note as well as medical 
records documenting his physical therapy and chiropractic 
treatment.  It was also requested that he complete and return VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.

A supplemental statement of the case (SSOC) was subsequently 
issued in August 2008 in which it was noted that the Veteran did 
not submit the necessary authorization to obtain the additional 
medical records.  However, the Board noted in the November 2008 
remand that the Veteran did submit authorization forms for two 
private health care providers in June 2008 and that it did not 
appear that any attempt was made to obtain such records.  
Accordingly, the Board remanded the case again to obtain 
additional treatment records.  

Following the November 2008 remand, the AMC once again sent a 
letter to the Veteran in December 2008 requesting that he 
identify any treatment he had received for his right shoulder.  
He was advised that he could submit the medical reports himself.  
It was also noted that he could complete and return a VA From 21-
4142 for each health care provider if he wanted VA to obtain such 
records on his behalf.  In addition, the AMC called the Veteran 
that same month to have him sign updated forms because the prior 
VA Forms 21-412 may have been too old for use.  However, no 
contact was made with anyone on the phone, and there was no 
voicemail.  The AMC sent an additional letter to the Veteran in 
December 2009 in which it was noted that his June 2008 
authorization forms had expired, and he was asked to complete and 
return the enclosed VA Forms 21-4142 for Dr. B.S.R and Dr. W.C. 
(initials used to protect the Veteran's privacy).  A similar 
letter was sent to the Veteran in March 2010 in which a second 
request was made for the necessary authorization forms.  The 
Veteran did submit those forms for Dr. B.S.R and Dr. W.C. in 
April 2010 and indicated that they both worked at the same pain 
clinic.

The AMC subsequently sent a letter to the private clinic in May 
2010 requesting all medical records regarding the Veteran.  A 
letter was also sent to the Veteran that same month indicating 
that the records had been requested, but noting that it was still 
his responsibility to see that VA receives them.  A second 
request was made with the private clinic in June 2010, and the 
Veteran was informed of that request, although it was his 
responsibility to ensure that VA receives the records.  A third 
request was made in July 2010, and the Veteran was informed of 
that attempt as well.  There was also a notation that he was 
responsible to see that VA receives the records.  In addition, 
the AMC called the private clinic in August 2010 to follow-up on 
the request for the Veteran's medical records.  However, the 
individual who answered the phone call indicated that he was busy 
with patients and would have to call back.  The AMC also called 
the Veteran, but the phone just rang.  

Based on the foregoing, the AMC continued its efforts to obtain 
all relevant medical records until it was reasonably certain that 
further efforts to obtain those records would be futile.  In 
fact, the Veteran's representative submitted an informal hearing 
presentation in November 2010 in which he acknowledged the 
attempts made to obtain the private medical records and stated 
that a further attempt to obtain such records would be futile.  
As such, the Board finds that there has been substantial 
compliance with the remand directives. See Stegall v. West, 11 
Vet. App. 268 (1998); See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  

The Board does note that the Veteran submitted a letter in 
September 2010 in which he indicated that he had contacted the 
private physicians' office many times to obtain the requested 
medical records, but that he has been unable to obtain them.  He 
also requested that VA issue a subpoena for those records.  The 
Board does have the authority to issue a subpoena to compel the 
production of tangible evidence. 38 C.F.R. § 20.711 (2010).  
However, the Veteran has not provided evidence that he has 
exhausted his efforts to obtain the additional records or why the 
production of the evidence cannot be obtained without a subpoena.  
He has simply stated that he has contacted the physicians' 
office, but he has submitted no evidence of those requests, such 
as copies of letters.  As previously noted, it is ultimately his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency. 
38 C.F.R. § 3.159.  The Board further points out that the duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Indeed, under the Health Insurance Portability and Accountability 
Act (HIPAA) of 1996 (P.L.104-191), the law provides that an 
individual has a right of access to inspect and obtain a copy of 
protected health information about the individual in a designated 
record set, for as long as the protected health information is 
maintained in the designated record set.  See 45 C.F.R. 
§ 164.524.  Thus, the Veteran has a right to access his own 
medical records.  However, the law also provides that the covered 
entity may require individuals to make requests for access in 
writing, yet as noted above, the Veteran has not provided any 
evidence of written requests.

Based on the foregoing, the Board concludes that VA has made 
reasonable efforts to obtain the additional private medical 
records.  The Veteran has not provided evidence of why he cannot 
obtain such records, despite his right to access his own medical 
records.  Accordingly, the Board must deny the Veteran's request 
for a subpoena.

In addition, the Veteran was afforded VA examinations in July 
2005, May 2006, and July 2008 in connection with his claim for an 
increased evaluation.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the May 2006 and July 
2008 VA examinations obtained in this case are adequate, as they 
are predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
address the rating criteria that are relevant to rating the 
disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran filed his claim for an increased evaluation in 
February 2005.  As previously noted, he was assigned a temporary 
100 percent disability evaluation for a convalescence period from 
January 14, 2004, to December 1, 2005.  Excluding the temporary 
total evaluation, he has been assigned a 30 percent disability 
evaluation for his residuals of a right rotator cuff tear with 
status post right glenoid interpositional arthroplasty with 
meniscal allograft pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5201.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected which in this case would be 
Diagnostic Code 5201 (limitation of motion of the arm).  When 
there is arthritis with at least some limitation of motion, but 
to a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 30 percent disability evaluation is 
contemplated when the major arm is limited to midway between side 
and shoulder level.  A 40 percent disability evaluation is 
warranted when the major arm is limited to 25 degrees from the 
side.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran is 
right-handed and as such, major, as opposed to minor, shoulder 
disability ratings are applicable. 38 C.F.R. § 4.69.

The regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2010). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 30 percent 
for his service-connected residuals of a right rotator cuff tear 
status post glenoid interpositional arthroplasty with meniscal 
allograft.  The Veteran is already assigned a 30 percent 
disability evaluation, and a 20 percent disability evaluation is 
the maximum schedular evaluation under Diagnostic Codes 5003 and 
5010.

In addition, the evidence does not show the Veteran's right arm 
is limited to 25 degrees from the side.  In fact, the May 2006 VA 
examiner indicated that the Veteran's right shoulder had 90 
degrees of flexion, 20 degrees of extension, 45 degrees of 
abduction, and 20 degrees of adduction.  Private medical records 
dated in February 2008 document the Veteran as not being able to 
perform lateral raises up to 90 degrees.  However, there was no 
indication that he was limited to only 25 degrees.  The July 2008 
VA examination also revealed shoulder abduction and adduction to 
80 degrees, forward shoulder elevation to 100 degrees, and 
internal and external rotation to 70 degrees.  As such, the 
Veteran has not been shown to have met the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 5201.

Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such as 
that governing ankylosis of scapulohumeral articulation, other 
impairment of the humerus, and impairment of the scapula or 
clavicle, the Board finds that the criteria for a rating in 
excess of 30 percent for his right shoulder disability are simply 
not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202, 5203 
(2010).  In this regard, the evidence of record simply does not 
show the Veteran to have ankylosis of scapulohumeral articulation 
or fibrous union of the humerus.  In fact, the range of motion 
studies contained in the record, including the May 2006 and July 
2008 VA examination findings, do not demonstrate that the joint 
was immobile or fixed in place.  The Board notes that ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint," citing 
Stedman's Medical Dictionary 87 (25th ed. 1990).  Moreover, a 20 
percent disability evaluation is the maximum schedular evaluation 
available under Diagnostic Code 5203.  Therefore, the Board finds 
that the Veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5200, 5202, and 5203.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected right 
shoulder disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the assigned 
30 percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
right shoulder is contemplated in the currently assigned 30 
percent disability evaluation under Diagnostic Code 5207.  
Indeed, the July 2006 SOC specifically contemplated this pain in 
its assignment of the 30 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  In fact, the May 2006 and July 2008 VA 
examiners stated that the ranges of motion were the same during 
passive, active, and repetitive motions.  They also indicated 
that there were no incapacitating episodes and no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an increased evaluation for his residuals of a right rotator 
cuff tear status post glenoid interpositional arthroplasty with 
meniscal allograft.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's right shoulder disability 
is so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms"(which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under the diagnostic 
codes, but the Veteran's disability is not productive of such 
manifestations.  As such, it cannot be said that the available 
schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
right shoulder disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).










ORDER

An evaluation in excess of 30 percent for residuals of a right 
rotator cuff tear status post glenoid interpositional 
arthroplasty with meniscal allograft is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


